Citation Nr: 9923120	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a post traumatic 
stress disorder, currently rated as 30 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran a compensable rating of 30 
percent for his service connected psychiatric disability.  He 
filed a timely notice of disagreement regarding the amount of 
his disability rating, and this appeal was initiated.  The 
veteran was sent a statement of the case, and he perfected 
his appeal with a timely VA Form 9.  He also testified at a 
personal hearing at the RO in January 1999.  

Also denied by the RO's June 1996 rating decision was the 
veteran's application to reopen, based on new and material 
evidence, a previously-denied claim for service connection 
for bilateral hearing loss.  The veteran initiated an appeal 
on this issue as well; however, he was granted service 
connection by the RO for left ear hearing loss in February 
1998, and for right ear hearing loss in May 1999.  As this 
constitutes a grant of benefits fully favorable to the 
veteran, this appeal is resolved and will not be considered 
by the Board.  Henderson v. West, 11 Vet. App. 245, 246-47 
(1998); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The veteran's post traumatic stress disorder is manifested by 
nightmares, moodiness, irritability, and hypervigilance, and 
results in mild impairment of his social and industrial 
capacities.  



CONCLUSION OF LAW

An increased rating, in excess of 30 percent, for the 
veteran's post traumatic stress disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased rating for a psychiatric 
disability, most recently diagnosed as post traumatic stress 
disorder.  He was originally granted service connection for a 
psychiatric disability, diagnosed as anxiety reaction, in 
November 1970, and a noncompensable rating was assigned.  

In August 1995, the veteran filed a claim for a compensable 
rating for his psychiatric disability.  He was afforded a May 
1996 VA psychiatric evaluation.  The veteran described an 
incident during the war in Vietnam in which a grenade 
exploded very close to him, throwing him backward and 
wounding him in the face and neck.  Thereafter, he has had 
recurring nightmares of this incident.  He avoids any mention 
of war in the newspaper or on TV.  Helicopters, humid days, 
and the smells of diesel fuel and fresh-cut vegetation remind 
him of the war.  Startle response, vigilance, and 
irritability were reportedly increased since service.  The 
veteran has been twice divorced, and he feels his war 
experiences contributed to these marriage failures.  He 
worked several different jobs before finding his current 
employment as an electrician.  The examiner described the 
veteran as cooperative, but agitated and anxious.  No 
hallucinations, delusions, or other evidence of psychosis was 
noted.  The veteran's mood and affect were depressed.  
Nightmares and intrusive memories regarding Vietnam were 
reported.  Memory, both recent and remote, was intact, and no 
evidence of an organic disorder was present.  The veteran's 
insight was minimal but his judgment was fair.  The examiner 
diagnosed post traumatic stress disorder, and gave the 
veteran a Global Assessment of Functioning score of 38.  The 
veteran was judged competent.  

The RO reviewed this evidence and in a June 1996 rating 
decision, granted the veteran a compensable rating of 30 
percent for his service connected psychiatric disability.  
The veteran filed a timely notice of disagreement regarding 
this rating percentage, and this appeal was initiated.  

In January 1999, the veteran testified at a personal hearing 
at the RO, accompanied by a friend.  He described poor sleep 
patterns due to Vietnam war-related nightmares.  He also 
dislikes crowds, and prefers to work by himself at his job.  
Finally, he stated he has not sought counseling or treatment 
for his disability because he does not wish to take time off 
of work in order to do so.  

A second VA psychiatric evaluation was afforded the veteran 
in March 1999.  At the time, the veteran stated his tinnitus 
has gotten worse, but he denied any increased severity with 
his post traumatic stress disorder, according to the 
examiner.  The veteran denied any recent hospitalizations, 
was currently taking no medications, and was not under a 
doctor's care for any reason.  He has never been hospitalized 
or treated for a psychiatric disorder, and has never taken 
medication for any such disability.  He described being 
"scared to death all the time" during the war, which he 
still thinks about on a daily basis.  Currently, the veteran 
has worked at the same job as an electrician for 21 years, 
and he anticipates retiring from this job in a few years.  He 
described his employment status as "secure."  He also 
performs various electrical work on the side.  He obtained a 
degree in hotel management in the 1970's, but has not worked 
in that occupational field.  The veteran reported being 
married and divorced twice, and has two sons in their 
twenties.  Both sons are in the Army, at the encouragement of 
the father.  He described an excellent relationship with his 
sons, and was proud of their military service.  He lives with 
his girlfriend and three stepchildren, and describes their 
relationship as "good," although he does have arguments 
with one of the stepchildren.  The remainder of his familial 
relations were good.  The veteran had previously tried drugs 
but does not currently use them.  He does use alcohol, with 
no related legal or social problems.  The examiner described 
the veteran as displaying fair grooming and hygiene, and with 
logical and focused speech.  He was polite and cooperative 
with the evaluation.  No voluntary or involuntary motor 
movements were reported.  The veteran was fully oriented to 
the time, place, person, and situation.  He described his 
mood as "lousy" during the work week but "okay" on the 
weekends.  He intends to retire in a few years to go into 
business for himself.  He admitted being moody and irritable, 
but denied being hostile or violent.  While the veteran 
reported some minor compulsive behavior, the examiner did not 
find evidence of a compulsive disorder.  Also, there was no 
evidence of anxiety attacks.  His sleep habits were poor, 
however, as he frequently wakes up in the middle of the 
night.  The frequency of his nightmares has reportedly 
decreased over time.  The veteran reported good 
concentration, self-esteem, and self-confidence.  He has 
experienced flashbacks in the past after seeing war movies.  
He denied any suicidal or homicidal ideation or intent.  He 
reported some homicidal thoughts around Vietnamese people, 
but had no desire or intent to act on these thoughts.  He 
described himself as "more reserved and quiet" since the 
service.  He reported no arrests or other legal difficulties, 
no bankruptcies, and no involuntary terminations from 
employment.  He successfully manages the finances for his 
household, and performs shopping and other household chores.  
He likes to hunt deer and canoe, and owns a hunting camp with 
some friends.  The examiner concluded by noting that while 
the veteran continues to experience post traumatic stress 
disorder, his symptoms are "relatively mild," with 
"minimal impact on his general functioning, especially 
occupationally."  Overall, the veteran functions on a 
"relatively high level interpersonally and occupationally."  
A Global Assessment of Functioning (GAF) score of 62 was 
assigned.  The examiner also reviewed the May 1996 VA 
examination report, and found "no possible reason why [the 
VA examiner] could have justified such a low GAF" given the 
veteran's level of functioning.  

The RO reviewed this evidence and continued the prior 
assignment of a 30 percent rating.  The claim was then 
forwarded to the Board.  




Analysis

The veteran's claim for entitlement to an increased rating 
for his service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in March 1999, and reconsidered his 
claim under all applicable laws and regulations in May 1999; 
thus, a remand for this purpose is not necessary at this 
time.  

Currently, the veteran has a 30 percent rating for his post 
traumatic stress disorder. Post traumatic stress disorder is 
evaluated under the provisions of 38 C.F.R. § 4.129, 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, when the ability to establish 
and maintain effective or favorable relationships with people 
is considerably impaired by reason of psychoneurotic symptoms 
and the reliability, flexibility, and efficiency levels of 
the veteran are so reduced as to result in considerable 
industrial impairment, a 50 percent rating was warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

As amended effective November 7, 1996, the rating criteria 
provide that where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

As a preliminary matter, recognition must be given to a 
marked discrepancy in the record; i.e., the difference 
between the May 1996 and March 1999 examination reports.  In 
May 1996, a VA examiner evaluated the veteran, diagnosed post 
traumatic stress disorder and awarded a GAF score of 38, 
indicative of some impairment in reality testing or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  In March 1999, a 
different VA examiner evaluated the veteran and also 
diagnosed post traumatic stress disorder; however, this 
examiner described the veteran's disability as "relatively 
mild" and assigned a GAF score of 62, indicative of some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  Id.  
These GAF scores demonstrate a significant variation.

Regarding the weighing of evidence, the U. S. Court of 
Appeals for Veterans Claims (Court) has stated that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Further, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When the second VA examiner reviewed the report of the first, 
he found "no possible reason" within the report which would 
justify such a low GAF score.  The text of the May 1996 
examination report does not reflect a level of impairment 
indicative of a GAF score of 38.  For example, no delusions, 
hallucinations, or other evidence of psychoses was noted 
which would suggest "some impairment in reality testing."  
Other pertinent details are simply not noted, such as the 
veteran's relationship with his sons and other members of his 
immediate family.  In contrast, the second VA examiner cited 
to specific and concrete facts in rendering a GAF score.  For 
these reasons, the March 1999 examination report will be 
given greater weigh.  The May 1996 examination report will 
not be ignored, but it will be considered, and given 
discounted probative weigh, in light of all evidence of 
record.  38 C.F.R. § 4.2 (1998).  

For the reasons to be discussed below, the preponderance of 
the evidence is against an increased rating, above 30 
percent, for the veteran's post traumatic stress disorder.  



Considering the evidence first in light of the criteria in 
effect prior to November 1996, no increase is warranted.  The 
evidence does not demonstrate considerable impairment in the 
veteran's social and occupational functioning.  While he did 
initially go from job to job following his separation from 
service, he was never fired, and has worked for his current 
employer for 21 years and anticipates retiring from that 
position in the near future.  He described his employment 
status as secure.  He is also able to be self-employed on a 
part-time basis as an electrician, and he expects to continue 
this after his retirement from his full-time occupation.  He 
was also able to obtain a degree in hotel management, 
although he does not wish to work in this field.  While he 
did testify at his January 1999 hearing that he does miss 
some days at work due to his post traumatic stress disorder, 
and he generally prefers to work alone, he did not indicate 
his job was endangered by these facts.  Socially, the veteran 
has experienced two divorces, but he is currently living with 
his girlfriend in a relationship he characterizes as good.  
He also was awarded custody of his sons following his prior 
divorces, and although they have left since home to enter 
military service, he maintains contact with them and other 
immediate family members.  He reported having friends with 
which he shares hobbies such as hunting deer.  He has no 
current or prior legal problems.  He manages the finances for 
his household, as well as shops and performs household 
chores.  Both the May 1996 and March 1999 examination reports 
describe the veteran as competent.  The March 1999 examiner 
described the veteran's post traumatic stress disorder as 
"mild" and stated the veteran has a "relatively high 
level" of interpersonal and occupational functioning.  
Overall, the preponderance of the evidence suggests against a 
finding that veteran has considerable impairment in his 
industrial or social capacities; thus, an increased rating is 
not warranted under the old criteria.  

Likewise, an increased rating to 50 percent is not warranted 
under the new rating criteria in effect after November 1996.  
His affect has been described as depressed, but not 
flattened.  His speech was described as "logical and 
focused" in March 1999, and he was able to testify on his 
own behalf at a January 1999 hearing.  No panic or anxiety 
attacks were noted.  The veteran has no apparent difficulty 
in following complex instructions or commands, as he has been 
employed for the last 21 years as an electrician.  He was 
also able to obtain a degree in hotel management in the 
1970's.  No short- or long-term memory deficits were noted in 
either May 1996 or March 1999.  His judgment has not been 
described as impaired, as he is able to manage his household 
finances on his own and was described by both examiners as 
competent.  He has reported some flashbacks following stimuli 
such as war movies, but he reports no hallucinations, 
delusions, or other evidence of psychosis.  Overall, the 
veteran has been described as having a "relatively high 
level" of interpersonal and occupational functioning.  For 
these reasons, an increased rating to 50 percent for post 
traumatic stress disorder is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
required no periods of hospitalization, or any other type of 
medical treatment, since his service separation, and is not 
shown by the evidence to present marked interference with 
employment.  While he has missed some time from work due to 
post traumatic stress disorder, he did not state his absences 
were sufficiently excessive so as to place his continued 
employment in jeopardy.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
psychiatric disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating in excess of 30 
percent for post traumatic stress disorder.  



ORDER

An increased rating, in excess of 30 percent, is denied for 
the veteran's post traumatic stress disorder.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

